Case 2:20-cv-01265-DMG-AS Document 15 Filed 05/05/20 Page 1 of 1 Page ID #:58



 1
                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 KIMBERLY HUNT,                            )   Case No.: CV 20-1265-DMG (ASx)
                                             )
12               Plaintiff,                  )   ORDER RE JOINT STIPULATION
                                             )   TO DISMISS ENTIRE ACTION
13        vs.                                )   WITH PREJUDICE [14]
                                             )
14 LIFE INSURANCE COMPANY OF                 )
   NORTH AMERICA,                            )
15                                           )
             Defendant.                      )
16                                           )
                                             )
17                                           )
18        Based upon the parties’ stipulation, and good cause appearing,
19        IT IS HEREBY ORDERED that the above-captioned action is dismissed in its
20 entirety, with prejudice.
21        IT IS HEREBY FURTHER ORDERED that each party shall bear its own
22 attorneys’ fees and costs in this matter. All scheduled dates and deadlines are
23 VACATED.
24
25 DATED: May 5, 2020
                                             DOLLY M. GEE
26
                                             UNITED STATES DISTRICT JUDGE
27
28
